         CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MINNESOTA

KELLY SCHULTZ, individually, and on behalf
of all others similarly situated,
                       Plaintiff,                       NO.

       v.                                               CLASS ACTION COMPLAINT

THEMLSONLINE.COM, INC., a Missouri                            JURY DEMAND
company
                       Defendant.


       Plaintiff Kelly Schultz (“Plaintiff Schultz” or “Schultz”) brings this Class Action
Complaint and Demand for Jury Trial against Defendant TheMLSonline.com, Inc. (“Defendant
MLSonline” or “MLSonline”) to stop the Defendant from violating the Telephone Consumer
Protection Act by sending text messages without consent to consumers who registered their
phone numbers on the National Do Not Call registry (“DNC”). Plaintiff also seeks injunctive and
monetary relief for all persons injured by Defendant’s conduct. Plaintiff Schultz, for this
Complaint, alleges as follows upon personal knowledge as to herself and her own acts and
experiences, and, as to all other matters, upon information and belief, including investigation
conducted by her attorneys.
                                                PARTIES

       1.      Plaintiff Kelly Schultz is a resident of Zimmerman, Minnesota.
       2.      Defendant MLSonline is a Minnesota registered corporation headquartered in
Champlin, Minnesota. Defendant MLSonline conducts business throughout this District.
                                    JURISDICTION AND VENUE
       3.      This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
§227 (“TCPA”).
            CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 2 of 13




        4.      This Court has personal jurisdiction over the Defendant and venue is proper in
this District under 28 U.S.C. § 1391(b) because the Defendant does business in this District, and

the wrongful conduct giving rise to this case was directed from this District to Plaintiff in this
District.
                                            INTRODUCTION
        5.      As the Supreme Court explained at the end of its term this year, “Americans
passionately disagree about many things. But they are largely united in their disdain for
robocalls. The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
(U.S. July 6, 2020).
        6.      The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
See 47 C.F.R. § 64.1200(c)(2).
        7.      A listing on the Registry “must be honored indefinitely, or until the registration is
cancelled by the consumer or the telephone number is removed by the database administrator.”
Id.
        8.      When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
        9.      By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
        10.     The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
          CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 3 of 13




         11.   Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.
         12.   According to online robocall tracking service “YouMail,” 3.3 billion robocalls
were placed in June 2020 alone, at a rate of 111.2 million per day. www.robocallindex.com (last
visited July 28, 2020).
         13.   The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
         14.   “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
statement of FCC chairman.1
         15.   “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                      COMMON ALLEGATIONS
         16.   MLSonline operates a real estate brokerage in Minnesota that enables consumers
to purchase and sell properties for a cost.
         17.   As part of its business practice, MLSonline employees are instructed by
MLSOnline to place solicitation calls and send solicitation text messages to consumers to drum
up business.




1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
           CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 4 of 13




         18.    Unfortunately, these calls and texts are being sent without express written consent
to consumers who are registered on the DNC and who do not have an existing business

relationship with Defendant.
         19.    For example, in Plaintiff Schultz’s case, Defendant sent multiple unsolicited text
messages to her number registered on the DNC even though Schultz has never given Defendant
consent to call her.
         20.    In response to these text messages, Plaintiff Schultz files this lawsuit seeking
injunctive relief requiring the Defendant to cease from violating the Telephone Consumer
Protection Act, as well as an award of statutory damages to the members of the Class and costs.


         DEFENDANT MLSONLINE IS RESPONSIBLE FOR THE CONDUCT AND
           UNLAWFUL TELEMARKETING PRACTICES OF ITS REALTORS

         21.    MLSonline provides training to all of its employees, providing them with access
to real estate mastermind groups, business development classes, one-on-one coaching, and lead
system and conversion training.




                                                                             3




         22.    MLSonline states in its job postings for Inside Sales Service Agents that it
requires salespeople with exceptional phone skills who aren’t afraid to speak to anyone, as


3
    https://www.themlsonline.com/minnesota-real-estate/join
         CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 5 of 13




MLSonline teaches its employees what to say to generate business over the phone thereby
controlling their message and conduct.




                                                                                             4




       23.     Defendant’s job application for an “Inside Sales Service Agent” also explicitly
states that “This involves numerous phone calls, emails, and text messages daily.”5
       24.     MLSonline has regular accountability conversations with its sales staff who are
required to exceed goals through conversations with potential clients.6
       25.     MLSonline also provides its employees with consumer leads for them to call.




4
  https://jobsearcher.com/j/inside-sales-service-agent-at-themlsonlinecom-inc-in-minneapolis-
minnesota-Z4ODnL
5
  Id.
6
  Id.
         CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 6 of 13




                                                                                                   7



       26.     In fact, each MLSonline employee is given at least 20 leads per month.8
       27.     Defendant’s “Sales Operations Leader” publicizes on his Linkedin profile that his
“Sales duties include sphere-group prospecting, cold calling.”9
       28.     Upon information and belief, Plaintiff Schultz was contacted by a MLSonline
employee to determine if she was looking to purchase or sell a property.
       29.     When the phone number Plaintiff was texted from is called 612-712-5682, an
employee from Team Realty TheMLSonline answers the call.

       30.     Other have also complained about unsolicited text messages from Defendant.
Two months ago a man named Jeff posted online with the title: “MLSonline team realty from

Emma Holmes?”
I received a text message from that number 612-261-1560, stating that "we had spoke a little
while ago and I had a little interest in possibly moving". That is not true. I tried to call the
number back, but it went to voice mail. IT is either a telemarketer or a more likely a scam.10
                          PLAINTIFF SCHULTZ’S ALLEGATIONS
       31.     Plaintiff Schultz registered her phone number on the DNC on March 25, 2017.

7
  https://www.themlsonline.com/minnesota-real-estate/join
8
  Id.
9
  https://www.linkedin.com/in/mnsvp/
10
   https://www.whoisthatnumber.com/phonenumber/612-261-1560
         CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 7 of 13




       32.    Plaintiff Schultz’s phone number is not associated with a business and is used for
personal use only.

       33.    On September 10, 2020 at 9:44 AM, Plaintiff Schultz received 2 unsolicited text
messages from Defendant using phone number 612-712-5682:




       34.    On September 13, 2020 at 5:28 PM, Plaintiff received a third unsolicited text
message from Defendant, again using phone number 612-712-5682:
        CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 8 of 13




       35.    On September 16, 2020 at 9:14 AM, Plaintiff received a fourth unsolicited text
message from Defendant, again using phone number 612-712-5682:




       36.    On September 18, 2020 at 9:10 AM, Plaintiff received a fifth unsolicited text
message from Defendant, again using phone number 612-712-5682:




       37.    Plaintiff does not have a business relationship with MLSonline and has never
provided her phone number or consent to be called to MLSonline.
         CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 9 of 13




       38.     The unauthorized solicitation text messages that Plaintiff received from
MLSonline, as alleged herein, have harmed Plaintiff Schultz in the form of annoyance, nuisance,

and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition to the
wear and tear on the phone’s hardware (including the phone’s battery) and the consumption of
memory on the phone.
       39.     Seeking redress for these injuries, Plaintiff Schultz, on behalf of herself and a
Class of similarly situated individuals, bring suit under the Telephone Consumer Protection Act,
47 U.S.C. § 227, et seq., which prohibits unsolicited telemarketing text messages to telephone
numbers that are registered on the DNC.
                                        CLASS ALLEGATIONS
       40.     Plaintiff Schultz brings this action pursuant to Federal Rules of Civil Procedure
23(b)(2) and 23(b)(3) and seek certification of the following Class:
       Do Not Call Registry Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of the Defendant) called more than one time, (2) within any 12-month period, (3)
       where the person’s telephone number had been listed on the National Do Not Call
       Registry for at least thirty days, (4) for substantially the same reason Defendant called
       Plaintiff, and (5) for whom Defendant claims (a) they obtained prior express written
       consent in the same manner as Defendant claim they supposedly obtained prior express
       written consent to call Plaintiff, or (b) they did not obtain prior express written consent.

       41.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
released. Plaintiff Schultz anticipates the need to amend the Class definitions following
appropriate discovery.
        CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 10 of 13




       42.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Class such that joinder of all members is impracticable.

       43.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Class, and those questions predominate over any
questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:
       (a)     whether Defendant MLSonline systematically sent multiple text messages to
               Plaintiff and other consumers whose telephone numbers were registered with the
               DNC without first obtaining consent to send the texts;
       (b)     whether Defendant MLSonline’s texts to Plaintiff and other consumers were sent
               for telemarketing purposes;
       (c)     whether Defendant’s conduct constitutes a violation of the TCPA;
       (d)     whether members of the Class are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
       44.     Adequate Representation: Plaintiff Schultz will fairly and adequately represent
and protect the interests of the Class, and has retained counsel competent and experienced in
class actions. Plaintiff Schultz has no interests antagonistic to those of the Class, and Defendant
has no defenses unique to Plaintiff. Plaintiff Schultz and her counsel are committed to vigorously
prosecuting this action on behalf of the members of the Class, and have the financial resources to
do so. Neither Plaintiff Schultz nor her counsel have any interest adverse to the Class.
       45.     Appropriateness: This class action is also appropriate for certification because
Defendant has acted or refused to act on grounds generally applicable to the Class as a whole,
thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of
conduct toward the members of the Class and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Class
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
respect to the Class as a whole, not on facts or law applicable only to Plaintiff Schultz.
         CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 11 of 13




Additionally, the damages suffered by individual members of the Class will likely be small
relative to the burden and expense of individual prosecution of the complex litigation

necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class
action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.


                                FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Do Not Registry Class)
       46.     Plaintiff Schultz repeats and realleges paragraphs 1 through 45 of this Complaint

and incorporates them by reference.
       47.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered his or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
       48.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this
subsection may” may bring a private action based on a violation of said regulations, which were
promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
solicitations to which they object. 47 U.S.C. § 227(c).
       49.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
Class members who registered their respective telephone numbers on the National Do Not Call
Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government.
       50.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
        CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 12 of 13




Registry Class received more than one telephone call in a 12-month period made by or on behalf
of the Defendant in violation of 47 C.F.R. § 64.1200, as described above.

       51.     As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
       52.     To the extent Defendant’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class.
                                         PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Schultz individually and on behalf of the Class, prays for the
following relief:
       53.     An order certifying this case as a class action on behalf of the Class as defined
above; appointing Plaintiff Schultz as the representative of the Class; and appointing her
attorneys as Class Counsel;
       54.     An award of actual and/or statutory damages and costs;
       55.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
       56.     An injunction requiring Defendant to cease all unsolicited calling activity, and to
otherwise protect the interests of the Class; and
       57.     Such further and other relief as the Court deems just and proper.
                                             JURY DEMAND
       Plaintiff Schultz requests a jury trial.
       CASE 0:20-cv-02167-WMW-HB Doc. 1 Filed 10/15/20 Page 13 of 13




DATED this 14th day of October, 2020.

                                        By: /s/ Ryan Peterson

                                        Ryan Peterson
                                        Peterson Legal, PLLC
                                        5201 Eden Avenue, Suite 300
                                        Edina, MN 55436
                                        Telephone: (612) 367-6568
                                        Facsimile: (612) 295-0415

                                        Avi R. Kaufman*
                                        kaufman@kaufmanpa.com
                                        KAUFMAN P.A.
                                        400 NW 26th Street
                                        Miami, FL 33127
                                        Telephone: (305) 469-5881

                                        Attorneys for Plaintiff and the putative Class

                                        *Pro Hac Vice motion forthcoming
